Prospects for the Doha Development Agenda following the Seventh WTO Ministerial Conference (debate)
The next item is the oral question to the Commission (B7-0232/2009) by Mr Moreira, on behalf of the Committee on International Trade, on prospects for the Doha Development Agenda following the Seventh WTO Ministerial Conference.
A few weeks ago, I had the honour of leading a delegation from this Parliament's Committee on International Trade, which attended the Seventh Ministerial Conference of the World Trade Organisation in Geneva. Although the Doha Round - that is, the Doha Development Agenda - was not on the official agenda for this ministerial conference, the fact is that a large majority of the official delegations from the WTO member countries took the opportunity to announce their positions on the subject and state that they wanted to conclude the Doha Round by the end of 2010.
It is public knowledge, however, that no progress has been made recently in the negotiations. That is why I have the honour of asking the Commission the following questions on behalf of the Committee on International Trade, which I chair:
Firstly, can the Commission provide an assessment of the 'state of play' in the main negotiating areas of the Doha Round, especially in agriculture, NAMA (non-agricultural market access) and services? What were the main achievements of the Commission at the Seventh WTO Ministerial Conference? Which, in her opinion, are the issues that remain under discussion, and which are the most difficult subjects in the negotiations?
Secondly, what impact will the WTO Ministerial Conference have on the ongoing Doha Round negotiations? How will the Commission ensure that the core negotiations are focused on development? Can the Commission provide an evaluation of the likelihood of a successful conclusion of the Doha Development Round by the end of next year?
For my third and final question, how does the Commission intend to include the members of the European Parliament delegation in the ongoing Doha Round negotiations and in the WTO structure?
Having put the question on behalf of the Committee on International Trade, I should like to end by emphasising that this parliamentary committee attaches great importance to shouldering the new responsibilities and making use of the new powers granted to it under the Treaty of Lisbon, and it would also like to establish closer and more fruitful cooperation with the Commission in the area of international trade. That, of course, in return requires the Commission to be willing to cooperate with Parliament, starting with its reply to the questions we have put to it.
Member of the Commission. - Mr President, the Seventh WTO Ministerial Conference in Geneva was an important opportunity to exchange views with all WTO members on their priorities for the organisation. I think it is important to underline that this Seventh Ministerial Conference was not a negotiating conference: it was more a discussion on various topics.
Our priority list, of course, begins with the Doha Development Agenda. If it can be completed, Doha will deliver a good outcome not only for Europe, but also for the whole world economy. All of us will suffer if protectionism increases, just as all of us will gain if the economy picks up. Doha is the best trade policy instrument available on both those fronts.
Doha would also deliver the development that so many of the poorest countries in the world are looking for. It would do that through new rules on market access, farm reform and customs facilitation in particular. In all areas of the Doha negotiations, the development element for the countries concerned has already been taken into account.
But, of course, we can conclude the Doha Round only if all WTO members are on board. The reality is that the United States has serious concerns and constraints which it is discussing with the large emerging economies. In a few months we will see how these discussions are evolving as the deadline for the G20 to conclude the Doha Round in 2010 comes closer.
I think we all agree that, if we want a conclusion of the Doha Round before the end of 2010, we have to see modalities in place on agricultural and non-agricultural market access (NAMA) before the end of March 2010. That is the ultimate deadline. Meanwhile, we will continue to push so that the interests of the European Union in areas such as trade and services, and protection of geographical indications, are covered.
Apart from Doha, the Ministerial Conference addressed some important issues for WTO members. Our priorities included the need to strengthen the role of the WTO in monitoring and analysing protectionism; WTO accession - such as, for instance, the accessions of least-developed countries into the WTO, which we certainly think must be promoted; the rising number of regional free-trade agreements - here, we need to ensure that these actually complement the multilateral trade system; and finally, there is the contribution of trade policy to the fight against climate change. On many of these issues, WTO members agreed that the organisation can and should work. So I expect this to go forward.
On your last question, of course we will keep Parliament closely informed on these developments, in particular, on the Doha Round. The Lisbon Treaty actually offers an excellent opportunity to take our collaboration with Parliament a step further, and this will be a key priority for the Commission's trade policy in the years ahead.
Mr President, we support the multilateral trade system and the World Trade Organisation as the guardian of a rules-based trading system and of a system which guarantees more effective management of globalisation and fairer distribution of its benefits.
It is precisely the WTO acquis which, during the current economic crisis, did a great deal to prevent its members from taking recourse to restrictive trade measures, at the same time leaving sufficient margin for manoeuvre in the aim of economic recovery.
As the Group of the European People's Party (Christian Democrats), we support the integration of the Doha Development Agenda on the basis of an integrated, ambitious and balanced outcome to negotiations. We urge the Commission to maintain a firm negotiating position designed to really strengthen access for European goods and services to the markets of both developed and emerging economies.
As far as agriculture is concerned, I call on the Commission - and I should like you to note this down, Mrs Boel - to adhere strictly to the negotiating mandate received from the Council, which also makes the limits on its negotiating position subject to equal concessions by our trading partners. I would emphasise the need for our position on geographical indications to be stoutly defended.
The outcome of the Doha Development Agenda needs to safeguard more effective integration of developing countries, especially less developed countries, into the global trading system.
Finally, we are calling for work between the World Trade Organisation and other international organisations to be strengthened, so as to safeguard mutual support and cohesion between trade and non-trade aspects, such as environmental sustainability, food sufficiency and security and decent working conditions.
Mr President, Commissioner, ladies and gentlemen, the Doha talks were opened in 2001 to correct the imbalances, in fact the injustices, of the international trade system that was introduced following the Uruguay Round, when the WTO was created.
It was thus acknowledged that the Uruguay Round had not kept all the promises it had made concerning developing countries, and that the countries of the South were at an unfair disadvantage where trade rules were concerned, particularly in the field of agriculture, because these trade rules allow the richest countries both to protect their market and to continue to fund their production, including that intended for export, bankrupting many farmers of the South in the process. Cotton has come to symbolise this situation.
In opening the 'development round', the WTO members have therefore committed themselves to amending multilateral trade rules in order to ensure that trade really does benefit economic and social development in every country, on every continent.
Thus we should always remember that this round of negotiations is not a round like any other, and that, even if, as in all negotiations, everyone is waiting for progress to be made on the issues that concern them - for industrialised countries, that means industrial products and services - it was agreed, from the outset, that this round was, first and foremost, about restoring the balance in favour of developing countries.
Today, in the wake of the Seventh Ministerial Conference, as before it, negotiations have essentially stalled on the slopes of Capitol Hill in Washington, just as they sank, in the past, in the sands of Cancún, and, back then, this was largely due to the demands made by the European Union.
Having demanded too much during the negotiations, industrialised countries have thus jeopardised the final outcome of the round of negotiations and the credibility even of the WTO. Everyone is focusing solely on personal goals instead of on the overall goal, which is to create a multilateral trade framework that is based on fairer rules to encourage fairer trade, and which promotes sustainable development and the eradication of poverty.
The first outcome of this stalemate is the increase in bilateral trade agreements, which are often even more unfavourable to the countries of the South. This is a step backwards.
The European Union must therefore adopt a clear position. The priority is to conclude this round as a development round and not to try to outdo one another where industrial products and services are concerned. These negotiations must not be approached in a conventional and narrow-minded manner, where everyone is simply out for themselves.
This leads to a deadlock and makes one lose sight of the main issue: the need to create a new way of regulating the international trade system that will form part of the new global governance that everyone has called for, particularly since the G20, in order to address the real challenges of today, which are fair development on all continents, the eradication of poverty, food security, respect for social rights and decent work, and the fight against climate change.
During these negotiations, the European Union must show what it is doing to ensure that trade rules will help improve this situation in the future. It is on this basis that each of the following points of discussion must be considered:
on agriculture: honouring the July 2008 commitments; concluding the negotiations on procedures; guaranteeing, in particular, special and differential treatment, respect for special products, and safeguard mechanisms; developing agricultural support in accordance with sustainable agriculture and food security;
on NAMA products: asking developing countries for tariff reductions - I am finishing here - that are in line with their level of development;
and
on services: protecting the right of every country to continue to regulate its public services.
Mr President, Commissioner, ladies and gentlemen, two weeks ago, the Seventh Session of the World Trade Organisation Ministerial Conference was held in Geneva. I had the opportunity, as the representative of the delegation of the Group of the Alliance of Liberals and Democrats for Europe, to attend the conference and, as co-author, to contribute to the present joint motion for a resolution.
There are four lessons that can and need to be learned from these experiences. The economic and financial crisis also brought a sharp fall in world trade. A speedy conclusion to the negotiations in the Doha Round is therefore crucial in order to give new impetus to the world economy.
The revival of fair and free world trade is something that Doha can, and indeed must, achieve. The European Union has gone a long way to accommodate its partners, in particular those in the developing countries. For example, we have promised to abolish all export subsidies for agricultural products.
Now we need to bring the negotiations to a conclusion. For this to happen, we need a signal of political will. In the ALDE Group, we are determined to achieve a conclusion to Doha. Now! It is therefore vital to join forces in order to bring the Round to a conclusion. The European Union can and must play a leading role in this. We should also take on a bridging role, for example, to bring together the United States and the emerging economies and developing countries, just as we call for in our joint resolution.
We must now also raise the public's awareness. We need broader support from the citizens. We should emphasise the advantages of global trade, as free and fair world trade is good for all of us.
I do not see any alternative to Doha. The alternative would be competition for bilateral agreements, which would put access for the weaker countries and the inclusion of human rights and environmental aims at risk. That must not happen. We therefore need a conclusion to the Doha Round now.
Mr President, ladies and gentlemen, the Doha Round has been dragging on for eight years now and the vast majority of developing countries did not actually want this Doha Round in the first place. At the beginning, it was the US and Europe who wanted to force the consent of the developing countries by the use of the concept of 'development'. In the meantime, however, the negotiations have failed twice. Only the large agricultural exporters, Brazil and Argentina, and perhaps India, are really interested in something actually happening here. The EU, too, has also de facto taken a step back if we look at the EU's routine demands over the last few years and also at what is now on the table for the next few years.
However, we really need to take an objective look at what has come out of the last few years, other than a twenty year liberalisation policy. This liberalisation policy is partly responsible for the economic and financial crisis that we are experiencing. We cannot behave as if we can carry on in the same way. I do not want to mention the consequences for the world climate if we carry on as before and have no proper rules.
We have now had a conference in Geneva, where, in the midst of the crisis, everyone claimed that we have to carry on as before and we can simply wait until the crisis is over and then continue where we left off. It is claimed again and again that the Doha Round will give new impetus to the economic recovery. However, all of the figures point to this not being the case, and besides, the implementation times and periods will be much too long. Another recurring claim is that the developing countries will then be able to share in the recovery. However, if we take stock in an objective way, we have to say that it will not bring about recovery for the majority of developing countries, but rather the opposite. Instead, the net effect for most of the developing countries will be negative. We cannot therefore recommend to many of the developing countries that they cooperate with us in the middle of the crisis.
Even if none of the members of the World Trade Organisation or any of the large political groups in the European Parliament dare to say so, we in the Group of the Greens/European Free Alliance will say it: we call for an end, finally, to the Doha Round, which has been stuck down a blind alley for years and is completely inappropriate at this present time. We believe that the WTO needs to work on a reform and that, in its present form, it is unable to help in resolving the global crisis. In future, we need fair trade, not merely trade that is, in principle, free.
Looking at the agricultural sector over the last twenty years, what has this permanent liberalisation actually brought? It has resulted in an enormous pressure for rationalisation in the industrialised states. Processes have been industrialised, and the developing countries have essentially got nothing out of it except destabilised markets. Instead of giving the principle of food sovereignty its rightful status in the discussions, we have instead given absolute priority to the principle of total free trade. For this reason, the resolution of the Greens calls for no further political capital to be invested in the dead Doha Round. We call for a new start to the process.
Mr President, Commissioner, we are, of course, in a period of economic recession or crisis and it is unpleasant, but such crises come and go, they are a cyclical component of the market economy and they must not be used as an excuse for introducing excessive regulations restraining the economy, as such regulations will remain even after the crisis itself has ended, and this also concerns international trade. The European Union must therefore avoid succumbing to the lure of protectionism in commercial relations, as we would damage not only ourselves through this, but especially those whom we seek to assist, in other words, especially the least developed countries, whose full integration into the global commercial system we must promote.
On behalf of the European Conservatives and Reformists Group, I would like to applaud the approach of the European People's Party Group and the ALDE Group, who have drafted together with us a balanced draft resolution on the development agenda from Doha following the seventh conference of the World Trade Organisation. Progress in international trade must serve this development agenda and if the US has problems with that, then the EU must take a leading role in the successful completion of the Doha Round and also in mediating the full participation of these least developed countries in world trade.
European integration began with free trade. The EU or the European Community began as a trading zone and the European Commission - in both its current and future line-ups - will be aware, I hope, of where the roots of European integration lie and will return to them. We should continue to mediate the full participation of these least developed countries in world trade and also the signing of further bilateral and regional free trade agreements as a supplement to the multilateral framework.
Mr President, Commissioner, the questions raised by the committee chair in this debate reflect global circumstances. The balance of our global economic order is disastrous. Two billion people live in extreme poverty. Climate change has already forced more than 40 million people to flee their homes and the proliferation of global financial trading has led to the worst economic crisis in 80 years.
Mr Zahradil, we have here an historic task to initiate a completely new regulation of the global economy, guided by the aims of sustainability, environmental protection, social justice and food security. Looking at Geneva, I can only say that the World Trade Organisation conference has failed in this task. Despite all assurances, the opportunity that a gathering of the states might bring was lost.
The Doha mediators are clearly still operating within the framework of a completely out-of-date and - I think we should be honest here - failed negotiation mandate. In the opinion of the Confederal Group of the European United Left - Nordic Green Left, this needs to change as a matter of urgency, because the failure of Geneva and of Rome and the complicated negotiations now in Copenhagen are directly linked.
I therefore call on the Commission to work directly with the European Parliament in formulating a redefined negotiation mandate to further develop and transform the WTO. This must include the importance of the world trade architecture in the creation of the world crises, and potentially also in combating them, whilst also addressing the necessary re-regulation of trade relations.
on behalf of the EFD Group. - (NL) Mr President, the impasse on the Doha Round inevitably cast a dark shadow over the WTO Summit at the start of this month. At a time of economic crisis, with an equally bleak outlook for 2010, the successful conclusion of the Doha Round is a top political priority. The estimates regarding substantial revenues in terms of commercial turnover and increases in prosperity give me reason to hope for the actual fulfilment of the Geneva commitments to make 2010 a breakthrough year for the Doha Round.
As a Dutchman, I am very curious to hear the Commissioner's opinion on two proposals put forward by my government at the WTO Summit. How do you view the formation of a group of 'green forerunners' within the WTO, consisting of countries wanting to eliminate trade tariffs for sustainable products in order to promote their use? Also, Commissioner, do you share the opinion of the Dutch representative that the growth of the WTO negotiating system has not kept pace with globalisation? Might you work towards a solution?
(FR) Mr President, despite the obvious failure of trade liberalisation over the past 30 years, which has led to the wholesale deindustrialisation of developed countries and the impoverishment of underdeveloped countries, despite the financial and banking crisis, and now the Member States' debt crisis, which all independent economists agree was caused by financial and commercial globalisation, the Director-General of the WTO, Mr Lamy, still wants to speed up the process of full international trade liberalisation.
All the statistics available to us show that globalisation has led to mass unemployment and salary cuts, which will end only when European salaries are brought into line with those in China or India.
Is this the economic development model that Europe should be proposing to Europeans?
There is another model: the legitimate protection of European economies against unfair competition from low-wage countries. This protectionism must go hand in hand with the creation of a new international monetary system that guarantees fair trade. It is unacceptable, because it is illogical, to separate trade negotiations from monetary negotiations.
Mr Lamy and all those in favour of uncontrolled free trade are not defending the common good but rather the interests of the financial and commercial institutions that pay them. If the European institutions continue in this direction, the crisis of legitimacy affecting the WTO and the IMF today will inevitably affect them tomorrow.
If this is your objective - to destroy European industry and agriculture and to transform our continent into an underdeveloped economic area - then do as Mr Lamy says.
If, on the contrary, you want to save Europe, then relocate Mr Lamy, as Maurice Allais, the French Nobel Prize winner for Economics, is insisting. This is the only relocation that Europe could welcome.
(HU) The European Union's trade deficit has increased alarmingly three and a half fold in the last five years. A trade deficit increase of this magnitude is unsustainable. The EU's trade with China is responsible for half of this trade deficit increase. It has decreased significantly as a result of the global economic crisis, but half of the remaining deficit, and in fact, the entire trade deficit recorded for the first half of 2009 is equivalent to our current trade deficit with China.
I recently read a book by an American author which describes the following scenario. Fish caught off Europe's shores is frozen and then shipped to China. Over there it is thawed, filleted, frozen again and shipped back to Europe. This is done because wages are so much cheaper in China that it is worth the huge energy consumption to freeze, ship, freeze and ship back the fish to Europe. Every single job lost in Europe is responsible for an increase in CO2 emissions of many hundreds of kilos.
The current trade system encourages the growth of CO2 emissions. Rising European unemployment means greater CO2 emissions. Since the signing of the Kyoto Protocol, China has trebled its CO2 emissions because there are no sanctions linked to this. The new WTO regulations are only acceptable if they also integrate climate protection aspects. If we want these regulations to prevent the rise in CO2 emissions, instead of encouraging them, sanctions are required.
(FR) Mr President, ladies and gentlemen, the aim of the Doha Round was clear. It was supposed to be a round to promote development, a round allowing developing countries to correct the imbalances created by the liberal policies implemented to date within the framework of the notorious Washington Consensus.
It is not surprising - although I deplore the fact - that during this crisis period, positions favouring equitable trade are on the retreat. In the face of the United States, which will not move until the health reform has been passed, and in the context of growing opposition from trade unions and the main industrial lobby groups, Europe is not managing to shift the boundaries, and it is therefore unlikely that an agreement will be reached soon.
The majority within this Parliament is therefore taking advantage of the fact to return to its ideology, that of aggressive trade, based solely on the interests of gaining greater market access. Blame the crisis. In acting in this way, in seeking, above all, the opening up of the markets and the removal of all barriers to trade, those on the right wing are, in addition, completely forgetting that it is in our interests to have strong trade partners that are fully integrated into the system of world trade. The reality is that no developing country could end up strengthened by such an agreement.
Together with Mr Désir, our group's rapporteur on this resolution, we have tabled several amendments to the joint compromise text produced by the right-wing European political parties. Of course, I would like to see my own group's resolution adopted, but this will not happen.
That is why our amendments make several points. Firstly, it is absolutely vital that public services remain outside the framework of the negotiations, because they relate to people's fundamental needs and cannot be left to the markets.
Next, special treatment should be given to products which are sensitive for developing countries, particularly in the agricultural sphere. The food crisis has been swept out of people's minds by the arrival of the financial and economic crisis. Let us not forget that food sovereignty should be our absolute priority, the first of the Millennium Development Goals.
Finally, we believe that the public intervention area in developing countries should be maintained, not only by ruling out any liberalisation of public contracts, but also by protecting new industries.
These few points, which are not an exhaustive list, are the absolute minimum in order to ensure that the Doha Round will truly promote development. If they do not appear in the final text, I will call upon my group to vote against it.
(Applause)
(IT) Mr President, Commissioner, ladies and gentlemen, I would first like to point out that several months ago, outside a meeting of the World Trade Organisation steering committee, of which I am a member, a colleague from Namibia expressed his disappointment that the prices of certain European agricultural and non-agricultural products in Namibia are lower in comparison with local products. This is one of many market distortions for which Doha must provide a solution.
In this regard, we, as the Group of the Alliance of Liberals and Democrats for Europe, tabled an amendment that calls - not only with reference to Europe, of course, we are very much addressing the United States as well, as the Commissioner is well aware - for all forms of export subsidies to be completely abolished, and in short order.
Secondly, on the issue of services, among the many things to be said, I would point out that a clear distinction needs to be made between services and public services. We need to fight and make a commitment in the context of Doha in order to attain liberalisation of services, which often means taking on veritable national oligarchies that stifle development of local economies. These national oligarchies exist in the communications sector, the banking sector, the insurance sector and others. We must really try to draw a distinction here from everything that instead concerns public services which, of course, must be the responsibility of the national state.
Thirdly, a point that has not yet been raised: we are now in the era of the Treaty of Lisbon and so I call on the Commission here, just as our compromise resolution does, to review the interinstitutional agreement.
We must come to a wholly new modus vivendi in relations between Parliament and the Commission so that Parliament is kept fully abreast of any negotiations and of the various stages of negotiations, so that Parliament can adopt recommendations during negotiations, and so that Parliament can play a full and responsible participating role as is the case, moreover, in other, though similar, negotiations with EU accession countries.
(FR) Mr President, on 5 December, Maurice Allais, the economist and Nobel prizewinner, said that the true origin of the crisis lay with the World Trade Organisation and that reform was required as a matter of urgency, his analysis being that current mass unemployment was due to the wholesale liberalisation of trade - a liberalisation which benefits only the rich.
Deaf to the suffering of the people, the WTO, the G20 and the Commission persist, just to please international finance and the large capitalist multinationals, in wanting to complete the Doha Round at any price and in declaring an absurd war on protectionism. In order to achieve this, they do not hesitate to falsify economic history, by ascribing the crisis of 1929 and the Second World War to protectionism. They take disgraceful cynicism to the furthest degree, claiming to be doing this in the interests of the poorest countries.
As Maurice Allais and clear-headed economists show, the total liberalisation of trade causes competition that pits everyone against everyone else as well as relocations, giving rise to pay restrictions, mass unemployment, and thus a crisis in our economies. If we do not react, universal free trade will end up ruining our civilisation much more quickly than global warming.
It is urgent and essential for us to embark on a path of moderate protectionism, which is reasonable, socially just and equitable, representing a mutually advantageous cooperation for different peoples and continents.
(DE) Mr President, we need a revolution in democracy. I recall very clearly that the debates that we are hearing today started ten years ago in this House. I would appeal to you, Commissioner, to take particular account of what Mr Désir has said, but also of what the Group of the Greens/European Free Alliance and some of the Members on the left have said.
Do you not see that, with the approach with which the European Union has entered the negotiations, we cannot, as honest brokers, overcome the imbalance in relation to what we are currently seeing in Copenhagen, and that in reality, we need a new approach? In much of what they are doing today, the developing countries are no longer developing countries. They are emerging economies, industrialised countries and very self-aware. If we, in Europe, do not succeed in daring to start anew with fair requirements, then we will end up exactly where we do not want to be, namely with protectionism and with a repeat of 1933 and subsequent years in Europe.
(RO) Mr President, Commissioner, ladies and gentlemen, I do no want to get into an argument with some of my fellow Members who have spoken before me, but I believe that the role of the World Trade Organisation has become all the more important as the current complexities affecting the economic environment require a multilateral institution to oversee commercial practices.
The World Trade Organisation will continue, via the Doha Development Agenda, to improve conditions for global trade and investment by applying clearer rules. Given the important role played by the Doha Development Agenda in economic growth and in the reduction of unemployment and poverty, I believe that the Agenda must be concluded during 2010 and the development criterion maintained as its central pillar. The Agenda can then become a solid framework for coordinating the activities of numerous economic players, helping us to emerge from recession and undertake economic reconstruction.
Finally, I would like to recommend that the European Commission provide the European Parliament with regular updates about the relevant stage in the negotiations on the Doha Development Agenda.
(DE) Mr President, Commissioner, I would like to thank the Commissioner, in particular, for very clearly laying the European Union's ideas on the table in the negotiations in Geneva, because, for us, the Doha Round is about providing a new framework for the global economy, which is undergoing this crisis.
I do not think that it is particularly easy for 153 States to agree on a common solution, but for small and medium-sized enterprises, in particular - and these form the backbone of the European economy - trade facilitation, of course, is one of the most important points that we need to get across if we want to enable worldwide economic growth of 2-3% in future, too, in order to be able to secure employment not only here in Europe but also in the many poor countries of this world.
It is therefore also important for us to protect the products that we produce, particularly in agriculture, by means of designations of origin, so that the added value can also be duly exploited locally.
(FR) Mr President, first of all, I would like to report an alarming fact and propose what might be a remedy for it.
Firstly, the alarming fact that I have found out is that the WTO is in the process of lamentably failing to attain the goal for which it was created and established, that of reducing poverty - in the poorest countries - as has been pointed out on several occasions here. Now, today, a billion people are suffering from malnutrition, of whom 700 million are, paradoxically, farmers.
The remedy, from the agricultural point of view, is that we must without doubt put a stop to monoculture intended for exportation, particularly in the continent of Africa, and give priority to subsistence agriculture in these countries instead of prioritising international trade.
Either we go on in the same way and the continent of Africa will continue to go under, or we radically change direction and can start to breathe, particularly in Africa, and, I say again, this will be through subsistence agriculture, which must take priority over international trade.
(PT) It is time to change priorities in international trade and to reject free trade on the grounds of the negative contribution it has made to the financial, economic, food and social crisis that people are now experiencing, with growing unemployment and poverty. Free trade only serves the interests of the richest countries and the main economic and financial groups.
A profound change is needed in the negotiations to prioritise development and social advancement, the creation of jobs with rights, and the fight against hunger and poverty. That means abolishing tax havens, investing in food sovereignty and security, supporting quality public services and respecting the right of governments to preserve their own economies and public services, particularly in the areas of health, education, water, culture, communications and energy.
Member of the Commission. - Mr President, I would like to refer to what one of the honourable Members said - that the European Union should be the honest broker in these negotiations. I do not disagree but I do not want the European Union to be the only banker in this round.
There is a broad recognition that the European Union has played a crucial role in keeping the train on track. The reason for this is that in previous rounds, we have been very vulnerable because of our agricultural sector, and this has not been the case in these negotiations. We have put a strong offer on the table and this has meant that we are now in a very favourable situation.
But I have to say as well - not only here, but I have said it elsewhere, including in the negotiations in Geneva - that the European Union is not going to give any further concessions in agriculture. We have stretched to the ultimate limit of what we can do and this actually has been recognised.
The Doha Development Round was certainly meant to be a development round. I think that the negotiating text on the table today shows that, if we conclude this round, it would indeed deliver on development. For instance, the market-opening obligations for developing countries will not be the same as for the developed countries, and the poorest countries - the least-developed countries - will not have to open their markets at all. The European Union has supported this flexible approach.
Today, the European Union is the only industrialised bloc that has completely opened its markets for the least developed countries with duty-free, quota-free access in all areas. No other industrialised countries have done as much as we have, but these blocs will be forced to do the same as we have if we can conclude this round.
Regarding whether the agreement is good enough; I think that being able to get consensus between more than 150 different countries with totally different approaches probably will mean that you would never get the best of all worlds. But I think that the offers on the table from the European Union are strong and will certainly result in benefits to global trade.
Finally, can I just reiterate the willingness and openness of the Commission regarding the new role that Parliament will play in the future on cooperation and transparency within the discussions that we will certainly be having on trade issues for the future.
The debate is closed.
Written statements (Rule 149)
Ladies and gentlemen, trade can be the basis for lasting and fair development. We will not eliminate poverty and hunger from the world without the help of the market. Those who think differently sentence the poor to the perpetual use of aid, perpetual dependence and perpetual uncertainty as to the future. Only building a true market economy can pull poor countries and their residents out of the trap of contemporary dependence. Globalisation can be a blessing, and not a curse. Suspension of negotiations in the Doha Development Round of the World Trade Organisation has done most harm to developing countries. This is all the more distressing because it has happened at a time of food, fuel and economic crisis. We should do everything possible to restore trust in the multilateral system of trade. If a solution to this problem is not found, the poor, the excluded and the threatened will be left where they are. Thank you very much.
Concluding the Doha Round remains a problem, and the Seventh Ministerial Conference held in Geneva at the beginning of December did not create the conditions by which to strengthen the multilateral framework of international trade. The fact is, the WTO's work is crucial to the global economic recovery. The post-crisis world, which will be a world of interdependencies, will thus have to protect itself from economic nationalism and excessive protectionism by focusing on the regulation and preservation of a fair trade environment. Now more than ever, we must remember that our objective is the ambitious and balanced conclusion of the Doha Round. Through its constructive proposals on the agricultural component (numerous concessions and a thorough reform of the CAP), the European Union can be considered to have made a vital contribution that moves it closer towards an agreement. Therefore, these numerous concessions must now be matched by progress in relation to Non-Agricultural Market Access (NAMA) and services. The WTO is an international body that can help to combat inequalities and to strengthen the trade capacities of developing countries. Nevertheless, it must be able to be reformed and to take account of the interactions between trade and sustainable development.